Name: 2006/60/EC: Commission Decision of 2 February 2006 amending Annex C to Council Directive 89/556/EEC as regards the model animal health certificate for intra-Community trade in embryos of domestic animals of the bovine species (notified under document number C(2006) 193) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  tariff policy;  means of agricultural production;  trade policy;  agricultural policy
 Date Published: 2006-02-03; 2007-05-08

 3.2.2006 EN Official Journal of the European Union L 31/24 COMMISSION DECISION of 2 February 2006 amending Annex C to Council Directive 89/556/EEC as regards the model animal health certificate for intra-Community trade in embryos of domestic animals of the bovine species (notified under document number C(2006) 193) (Text with EEA relevance) (2006/60/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 16 thereof, Whereas: (1) Directive 89/556/EEC sets out the animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species. (2) That Directive provides, inter alia, that bovine embryos are not to be sent from one Member State to another unless they have been conceived by artificial insemination or in vitro fertilisation using semen from a donor sire standing at a semen collection centre approved by the competent authority for the collection, processing and storage of semen or semen imported in accordance with Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (2). (3) The model animal health certificate for intra-Community trade in embryos of domestic animals of the bovine species is laid down in Annex C to Directive 89/556/EEC. That certificate does not contain any specific requirements concerning semen used for fertilisation. (4) Problems have been encountered in trade in embryos in particular following the adoption of stricter rules for the admission of bulls into semen collection centres in Directive 88/407/EEC, as amended by Directive 2003/43/EC (3). (5) In order to avoid certification problems, an additional certification requirement should be included in the current model animal health certificate providing for an obligation that semen used for fertilisation is to comply with Directive 88/407/EEC. (6) Directive 89/556/EEC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex C to Directive 89/556/EEC is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 23 February 2006. Article 3 This Decision is addressed to the Member States. Done at Brussels, 2 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 194, 22.7.1988, p. 10. Directive as last amended by Commission Decision 2006/16/EC (OJ L 11, 17.1.2006, p. 21). (3) OJ L 143, 11.6.2003, p. 23. ANNEX ANNEX C